DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 2/24/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application was effectively filed 9/27/2018. The assignee of record is Intel Corporation. The listed inventor(s) is/are: SUBRAMANIAN, Rasika; GUIM BERNAT, Francesc; ZIMMERMAN, David.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 5-6, 8, 14 & 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Response to Arguments
Applicant’s arguments filed 2/24/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9-10, 12, 15-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhinav et al. (US 11157847 B2, filed 10/20/2017; hereinafter Abh) in view of Krishnan et al. (US 20190324820 A1, filed 7/27/2018; hereinafter Kri), and further in view of Smelyanskiy et al. (US 20190205735 A1, filed 12/29/2017; hereinafter Sme).
For Claim 1, Abh teaches a method comprising: determining, at a manager if computing resource, whether to allocate computer resources for a workload (Abh Fig. 5 and related description, please see screenshot of Abh Fig. 5 below, thank you:

    PNG
    media_image1.png
    912
    589
    media_image1.png
    Greyscale

), wherein: 
the workload is performed for a client device (Abh Col 9 Lns 37-51 requestor) and 
requesting, by the manager, a recommendation of a computer resource allocation (Abh Col 9 Lns 37-51 The task assistant 125, via the AI engine 130, considers the past utilization history and the profile information for the resource 104 in comparison to preferences identified by a requester (e.g., task manager) of the selected task to generate a recommended resource fitment (509)); 
applying an artificial intelligence (Al) model to determine the recommendation of the computer resource allocation for the workload (Abh Claim 1 AI engine is used for generating recommendations based on comparison and goal id a resource), the model to determine the computer resource allocation based at least, in part, on measured performance associated with one or more prior performances of at least a portion of the workload (Abh Claim 1 generate, using the artificial intelligence engine, a plurality of profile recommendations based on the comparison and a goal of the resource, each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal); 
Abh does not explicitly teach a manager of computing resources in one or more racks and using an accelerator device.
However, Kri teaches a manager of computing resources in one or more racks (Kri ¶ 0046 SDDC manager 125, 127 allocates the server host nodes(4-7) 109 of the first physical rack 102 to a second workload domain 131. Further shown in the illustrated example, the SDDC manager 125, 127 allocates the server host nodes(9-11) 109 of the first physical rack 102 and the server host nodes(9-11) 111 of the second physical rack 104 to a third workload domain 133. Additionally or alternatively, the example SDDC manager 125, 127 may allocate one or more of the server host nodes(0-11) 109 of the first physical rack to two or more of the workload domains 129, 131, 133.).
Kri and Abh are analogous art because they are both related to allocating computing resources.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the racks of Kri with the system of Abh to provide efficient use of floor space (Kri ¶ 0004).
explicitly teach using an accelerator device.
However, Sme teaches using an accelerator device (Sme ¶ 0074 AI accelerator).
Sme and Abh-Kri are analogous art because they are both related to allocating computing resources.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the AI accelerator of Sme with the system of Abh-Kri to perform efficient and effective convolution lowering and raising (Sme ¶ 0074).
For Claim 2, Abh-Kri-Sme teaches the method of claim 1, wherein the determining, at the manager of computing resources in one or more racks, whether to allocate computer resources for a workload comprises determining whether to allocate computer resources for a workload based at least in part on one or more of: receipt of one or more of a workload request from a network gateway or client device (Abh Col 9 – Col 10 Lns 66-3 the decision to confirm or withdraw the bid may be extended to the requester of the selected task (e.g., task manager), so that the requester may reject the resource 104 for the selected task based on the resource ranking and/or the predicted resource fitment), an update to hardware or software used by the edge computing resource, a change in service level agreement (SLA) or quality of service (QoS) requirements, or an imminent change in life stage of an application or process.
For Claim 7, Abh-Kri-Sme teaches the method of claim 1, further comprising: storing information related to a performance of the workload, wherein the information comprises one or more of: a workload identifier, accumulated reward, boundedness measurement, performance measurement, and resource allocation (Abh Col 9 Lns 12-29 crowdsource platform 170 may implement a points system).
For Claim 9, Abh teaches apparatus comprising: a resource manager for, wherein the resource manager comprises: at least one processor; at least one memory communicatively coupled to the at least one processor, wherein the at least one processor is to: 
identify a resource allocation scenario for a workload A (Abh Col 9 Lns 37-51 requestor); 
apply an artificial intelligence (Al) model to determine a resource allocation recommendation for the workload A (Abh Claim 1 AI engine is used for generating recommendations based on comparison and goal id a resource), the Al model trained based on rewards arising out of resource allocation recommendations made for one or more workloads that are substantially similar to workload A (Abh Claim 1 generate, using the artificial intelligence engine, a plurality of profile recommendations based on the comparison and a goal of the resource, each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal);
determine whether to accept the resource allocation recommendation for the workload A (Abh Col 9 Lns 55-65 With the information on the resource rankings and the resource fitment prediction, the resource 104 has the option to confirm or withdraw their bid (509). For example, if the resource rankings does not rank the resource 104 favorably, the resource 104 has the option to withdraw their bid without losing their submitted point value. When the resource rankings favor the resource 104, the resource 104 has the option to also confirm their bid. According to other embodiments, the resource ranking is only presented to the project manager to aid in their decision of choosing a resource to allocate to the completion of the task);
in response to a determination to accept the resource allocation recommendation (Abh Col 9 Ln 35-36 accepting bid): 
cause the edge computing cluster, when coupled to the interface, to use the resource allocation recommendation to perform workload A (Abh Col 9 Lns 37-51 The task assistant 125, via the AI engine 130, considers the past utilization history and the profile information for the resource 104 in comparison to preferences identified by a requester (e.g., task manager) of the selected task to generate a recommended resource fitment (509)… With this information, the task assistant 125, via the AI engine 130, may compare the resource 104 against the previous resources that are determined to have successfully accomplished similar tasks for the requester in the past, to generate the predicted resource fitment for the resource 104 for the selected task.); and 
determine a reward associated with the resource allocation recommendation for workload A to be provided to the Al model (Abh Col 9 Lns 12-29 a point based system and resource rankings are determined by the AI engine 130 to rank the resources, including the present resource having provided the selection input, that have bid on the task in an order of predicted fit with the task. The predicted fit may rank resources higher in the resource rankings that are predicted to perform higher, cost less, meet a preference of the project manager, or other criteria related to the task).
Abh does not explicitly teach an edge computing cluster and an interface capable to communicatively couple with the edge computing cluster when connected with the edge computing cluster.
However, Sat teaches an edge computing cluster and an interface capable to communicatively couple with the edge computing cluster when connected with the edge computing cluster (Sat ¶ 0067 new PoPs containing the gateway servers can be deployed to strategic locations that are geographically more proximate to the central storage cluster 830 than the PoPs with the edge servers).
Sat and Abh are analogous art because they are both related to cloud computing.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the location techniques of Sat with the system of Abh for optimization (Sat ¶ 0011).
For Claim 10, Abh-Sat teaches the apparatus of claim 9, wherein to identify a resource allocation scenario for a workload A, the at least one processor is to identify one or more of: receipt of one or more of a workload request from a client device (Abh Col 9 – Col 10 Lns 66-3 the decision to confirm or withdraw the bid may be extended to the requester of the selected task (e.g., task manager), so that the requester may reject the resource 104 for the selected task based on the resource ranking and/or the predicted resource fitment), an update to hardware or software used by the edge computing 
For Claim 12, Abh-Sat teaches the apparatus of claim 9, comprising a neural network and a graphics processing unit both communicatively coupled to at least one processor, wherein the Al model is to use one or more of: the at least one processor, neural network, and the graphics processing unit (Abh Please see Fig. 4 GUI).
For Claim 15, Abh-Sat teaches the apparatus of claim 14, wherein the at least one processors is to determine a reward associated with the resource allocation recommendation for workload A to be provided to the AI model based at least, in part, on one or more of: boundedness, end-to-end latency, computer resource utilization, meeting or failing performance requirements, or rejection of a resource configuration suggestion (Abh Col 9 Lns 12-29 crowdsource platform 170 may implement a points system, where resources are given a set value of points to submit along with their bids. The value of points that are submitted with the bid may not be reimbursed even when the bid is not accepted. Therefore, there is a motivation to provide an accurate depiction for whether the resource 104 has a good probability of having their bid accepted by the project manager).
For Claim 16, Abh-Kri-Sme teaches the apparatus of claim 9, wherein the at least one processor is to: store information related to performance of the workload A, wherein the information comprises one or more of: a workload identifier, accumulated reward, boundedness measurement, performance measurement, and resource allocation (Abh Col 9 Lns 12-29 crowdsource platform 170 may implement a points system).
For Claim 17, Abh-Kri-Sme teaches the apparatus of claim 9, further comprising: the edge computing cluster, wherein the edge computing cluster comprises at least one computing device and the edge computing cluster is communicatively coupled to the interface (Sat ¶ 0067 new PoPs containing the gateway servers can be deployed to strategic locations that are geographically more proximate to the central storage cluster 830 than the PoPs with the edge servers).
For Claim 19, the claim is substantially similar to claim 9 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 10 and therefore is rejected for the same reasoning set forth above. 

Claims 3-4, 11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abh-Kri-Sme as applied to claim 1 above, and further in view of Gupta et al. (US 20160057041 A1, published 2/25/2016; hereinafter Gup).
For Claim 3, Abh-Kri-Sme teaches the method of claim 1, Abh-Kri-Sme does not explicitly teach wherein the applying an artificial intelligence (Al) model comprises using any or a combination of: a reinforcement learning model, a Q-learning model, a deep-Q learning model, an Asynchronous Advantage Actor-Critic (A3C) model, combinatorial neural network, or recurrent combinatorial neural network.
However, Gup teaches wherein the applying an artificial intelligence (Al) model comprises using any or a combination of: a reinforcement learning model, a Q-learning model (Gup ¶ 0033 the application scaling unit performs autoscaling analysis based on reinforced learning, for example, Q learning, to make SLA target recommendations regarding the scale of different tiers of the multi-tier application, e.g., the number of VMs executing on the different tiers of the multi-tier application), a deep-Q learning model, an Asynchronous Advantage Actor-Critic (A3C) model, combinatorial neural network, or recurrent combinatorial neural network.
Gup and Abh-Kri-Sme are analogous art because they are both related to AI.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the Q-learning and SLA techniques of Gup with the system of Abh-Kri-Sme to mitigate the effects of the poor performance (Gup ¶ 0033).
For Claim 4, Abh-Kri-Sme teaches the method of claim 1, Abh-Kri-Sme does not explicitly teach wherein the determining whether to accept the recommendation of the computer resource allocation is based at least, in part, on one or more of: use of the recommendation of the computer resource allocation will not yield compliance with a service level agreement (SLA) or the Al model is early in its training phase.
However, Gup teaches wherein the determining whether to accept the recommendation of the computer resource allocation is based at least, in part, on one or more of: use of the recommendation of the computer resource allocation will not yield compliance with a service level agreement (SLA) or the Al (Gup ¶ 0033 The SLA target recommendations generated by the application scaling unit include (1) scale in a tier of the multi-tier application if the multi-tier application is currently performing sufficiently better than its SLA, (2) scale out a tier of the multi-tier application if the multi-tier application is currently performing sufficiently worse than its SLA, and (3) maintain the current scale of a tier of the multi-tier application if the multi-tier application is not currently performing sufficiently better or worse than its SLA. As described in more detail below, when one or more poor-performing clients, e.g., poor-performing VMs, are detected, these recommendations may specify that the one of the detected poor-performing clients be shut down to mitigate the effects of the poor-performing VMs).
Gup and Abh-Kri-Sme are analogous art because they are both related to AI.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the Q-learning and SLA techniques of Gup with the system of Abh-Kri-Sme to mitigate the effects of the poor performance (Gup ¶ 0033).
For Claim 11, Abh-Kri-Sme teaches the apparatus of claim 9, Abh-Kri-Sme does not explicitly teach wherein the Al model comprises any or a combination of: a reinforcement learning model, a Q-learning model, a deep-Q learning model, or an Asynchronous Advantage Actor-Critic (A3C) model, combinatorial neural network, or recurrent combinatorial neural network.
However, Gup teaches wherein the applying an artificial intelligence (Al) model comprises using any or a combination of: a reinforcement learning model, a Q-learning model (Gup ¶ 0033 the application scaling unit performs autoscaling analysis based on reinforced learning, for example, Q learning, to make SLA target recommendations regarding the scale of different tiers of the multi-tier application, e.g., the number of VMs executing on the different tiers of the multi-tier application), a deep-Q learning model, an Asynchronous Advantage Actor-Critic (A3C) model, combinatorial neural network, or recurrent combinatorial neural network.
Gup and Abh-Kri-Sme are analogous art because they are both related to AI.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the Q-learning and SLA techniques of Gup with the system of Abh-Kri-Sme to mitigate the effects of the poor performance (Gup ¶ 0033).
For Claim 13, Abh-Kri-Sme teaches the apparatus of claim 9, Abh-Kri-Sme does not explicitly teach wherein to determine whether to accept the resource allocation recommendation for the workload A is based at least, in part, on a determination of one or more of: use of the resource allocation recommendation will not yield compliance with a service level agreement (SLA) or that the Al model is early in its training phase.
However, Gup teaches wherein the determining whether to accept the recommendation of the computer resource allocation is based at least, in part, on one or more of: use of the recommendation of the computer resource allocation will not yield compliance with a service level agreement (SLA) or the Al model is early in its training phase (Gup ¶ 0033 The SLA target recommendations generated by the application scaling unit include (1) scale in a tier of the multi-tier application if the multi-tier application is currently performing sufficiently better than its SLA, (2) scale out a tier of the multi-tier application if the multi-tier application is currently performing sufficiently worse than its SLA, and (3) maintain the current scale of a tier of the multi-tier application if the multi-tier application is not currently performing sufficiently better or worse than its SLA. As described in more detail below, when one or more poor-performing clients, e.g., poor-performing VMs, are detected, these recommendations may specify that the one of the detected poor-performing clients be shut down to mitigate the effects of the poor-performing VMs).
Gup and Abh-Kri-Sme are analogous art because they are both related to AI.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the Q-learning and SLA techniques of Gup with the system of Abh-Kri-Sme to mitigate the effects of the poor performance (Gup ¶ 0033).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446